— Judgment unanimously affirmed. Memorandum: The trial court properly refused defendant’s request to charge sexual abuse because on this record there was no reasonable view of the evidence that would support a finding that the defendant committed only sexual abuse but not rape (CPL 300.50, subd 1; see People v Shuman, 37 NY2d 302, 304; cf. People v Green, 56 NY2d 427). Once the jurors rejected defendant’s alibi, there was no reason for them to selectively dissect the complainant’s testimony (see People v Scarborough, 49 NY2d 364, 372-373). We have considered defendant’s remaining contentions and find them lacking in merit. (Appeal from judgment of Supreme Court, Erie County, Doyle, J. — rape, first degree.) Present — Hancock, Jr., J. P., Callahan, Boomer, Green and Schnepp, JJ.